Citation Nr: 1202218	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-04 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a low back disability.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served in the National Guard with active duty for training (ACDUTRA) from February 1990 to May 1990, and on active duty from July 2004 to April 2005, including service in Iraq.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in and September 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2009, the Veteran appeared at a hearing at the RO before a Decision Review Officer.  In March 2010, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are in the claims file.

This case was previously before the Board in June 2010, when it was remanded for further development, to include a VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  A left knee disability, arthritis, was not affirmatively shown to have had onset during service; a left knee disability, arthritis, as a chronic disease was not manifested to a compensable degree within one year from the date of separation from active duty; and a left knee disability, arthritis, is unrelated to an injury, disease, or event in service.






2.  Degenerative disc disease of the cervical spine was not affirmatively shown to have onset during service; other degenerative changes of the cervical spine as a chronic disease were not manifested to a compensable degree within one year from the date of separation from active duty; and degenerative disc disease of the cervical spine and other degenerative changes of the cervical spine are unrelated to an injury, disease, or event in service.  

3.  Degenerative disc disease of the lumbar spine was not affirmatively shown to have onset during service; other degenerative changes of the lumbar spine as a chronic disease were not manifested to a compensable degree within one year from the date of separation from active duty; and degenerative disc disease of the lumbar spine and other degenerative changes of the lumbar spine are unrelated to an injury, disease, or event in service. 


CONCLUSIONS OF LAW

1.  A left knee disability, arthritis, was not incurred in or aggravated by military service, and a left knee disability, arthritis, may not be presumed to have been incurred in service.   38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2011).

2.  Degenerative disc disease of the cervical spine was not incurred in or aggravated by military service, and other degenerative changes of the cervical spine may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2011).

3.  Degenerative disc disease of the lumbar spine was not incurred in or aggravated by military service, and other degenerative changes of the lumbar spine may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2011).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in July 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  




Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, including records of the National Guard service, as well as post-service VA and private medical records.  

At a hearing before a Decision Review Officer, the Veteran referred to treatment for his low back by a physician with "a funny name."  No additional information regarding this treatment has been furnished by the Veteran, despite multiple requests and communications indicating the need for additional medical records, particularly in the days immediately following service separation.  The Veteran is responsible for providing pertinent evidence in his possession, which would include in this case sufficient information for VA to assist in obtaining the pertinent treatment records.  




See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence).  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and that VA has appropriately met the duty to assist with respect to assisting in obtaining that evidence.  

The Veteran was afforded a VA examination in July 2010.  The report of the VA examination and the opinion obtained are adequate to decide the claims as the examination was predicated on a review of the Veteran's history and physical examination which describe the disabilities in sufficient detail, which can be applied to the legal theories of the case so that the Board's decision is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 2007) (an examination is adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 





Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  The combat provisions of 38 U.S.C.A. § 1154(b) do apply. 





Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The service treatment records show that in February 1990 the Veteran was treated for pain in the left calf, possibly exercise related, with normal function.  He was put on profile with instructions for no running, jumping, or marching more than two miles for one week.  A bone scan in April 1990 showed abnormal findings compatible with stress fractures involving the mid shafts of the tibias.  



In April 2001, the Veteran reported having sustained a lower back injury.  In January 2005, the Veteran was treated for right knee pain and swelling, but X-rays showed no evidence of fracture or malalignment.  There is no record of treatment in service for a left knee condition.

After service, in May 2006, the Veteran was seen at the emergency department of a private hospital for complaints of back pain and reported a recent injury when changing a tire.  There was no prior history of a back injury or of back pain.

In July 2006, the Veteran filed a claim of service connection for nerve damage to his left shoulder, arm, elbow, forearm, wrist, hand, and fingers, which he associated with service in Iraq, because of the weight of the armored vest that he had to wear during his assigned duties as a machine gunner in a Humvee and the constant jarring of a Humvee in order to avoid IEDs.  At that time, he also had pending claims for a low back disability, for a neck disability, and for a left knee disability.  

The Veteran included a chiropractic nerve chart, containing highlighted portions with specific reference to manifestations of cervical spine problems.

In July 2006, X-rays of the cervical spine showed disc space narrowing.

In July 2006, X-rays of the lumbar spine showed disc space narrowing and other degenerative changes.

In August 2006, the Veteran was seen at the emergency department of a private hospital for complaints of chronic, severe back and neck pain.  History included diagnoses of neck and back pain as well as intervertebral disc disease.

In August 2006, an MRI of the cervical spine showed disc protrusions at the levels of C5-6 and C6-7.

In August 2006, an MRI of the lumbar spine showed degenerative disc disease.


In August 2007, the Veteran was seen for continued complaints of neck pain with radiation to the shoulder, arm, and fingers.  

In August 2008, the Veteran was seen at the emergency department of a private hospital for complaints of chronic, severe back and neck pain with radiation to his right arm.

In March 2008, the Veteran stated that he had sustained an injury in his job as a high voltage electrician when he was unable to dislodge himself from contact with a line because of the loss of feeling in his finger tips.  He was on a leave of absence from his job and asserted that the evidence of the service treatment records and VA treatment records supported his claim of service connection.

In September 2009 at a hearing before a Decision Review Officer, the Veteran testified that from 2004 to 2005 he was on a gun turret on a Humvee between 18 and 20 hours a day and that his lower back was at the level of the top of the truck roof and the top of his neck was at the top of the armor around the turret.  He stated that during the hours he spent in the gun turret he was constantly slammed around, affecting his neck and back.  He stated that prior to service in Iraq he had no physical problems or restrictions, but after his separation from service he was not able to engage in any physical or strenuous activities and his neck and back continued to get worse.  He stated that while in the gun turret the vehicle was moving up to 40 miles per hour over uneven surfaces with bomb craters and that his body armor combined with his water and ammunition weighed 92 pounds.  He stated that his responsibilities included unloading all of the ammunition and replacing the gun barrel twice a day, which weighed 175 pounds.  

The Veteran stated that during his time in Iraq, he did not have time for sick call, but he did report to his chief that he was having back pain.  He stated that he informed physicians during his post-deployment examination in Germany of his neck and knee problems and that X-rays of the knee showed no break or other problems, but his back and neck were not examined.  


The Veteran stated that he also reported his low back, neck and knee problems on separation examination, but this was not reflected in the record and no imaging studies were performed.  He stated too that he sought treatment after separation through the local emergency room because he had no medical insurance and that he later began receiving physical therapy, but it caused increased pain and he discontinued it.  

The Veteran stated that he had problems at work because of a pinched nerve, affecting his neck and his left arm.  He stated numbness in his hand caused him to contact a high-voltage wire and electrocute himself on the job.  He stated that his doctor had told him he had the arthritis of an 80 year old man based on X-rays and MRIs.  

In March 2010, the Veteran's representative argued that the Veteran had continual treatment for his low back and neck conditions and associated symptoms since service.  

On VA examination in July 2010, the Veteran provided a history of injuring his knee when he fell on ice and snow in Germany in 2005.  An X-ray taken at that time was negative and he was returned to duty without treatment and that the pain had resolved and he had not had any problems since.  He reported no current knee complaints.  On physical examination, there was full range of motion without pain or crepitus and no evidence of instability.  X-rays showed minimal arthritic changes.  The examiner diagnosed an asymptomatic left knee and stated that the lack of any current symptoms meant there was no current disability related to any injury in service.

On VA examination in July 2010, the Veteran stated that while on active duty in 2005 he was hit by two IED blasts and slammed against the back of a Humvee.  Since that time he had experienced difficulties with his back and neck.  His current complaints included pain in the neck and low back.   X-rays of the lumbar spine showed minimal lumbar scoliosis and slight disc space narrowing at L2-3.  


An MRI showed degenerative disc disease and stenosis.  X-rays of the cervical spine showed mild degenerative changes.  An MRI showed degenerative disc disease and stenosis.  

The diagnoses were lumbar degenerative disc disease and cervical degenerative disc disease.  After a review of the Veteran's file, the VA examiner expressed the opinion that it was less likely than not that the back and neck problems were related to the wearing of body armor and other military duties, because cervical and lumbar degenerative disc diseases are not related to occupational duties and are just as prevalent in occupations that do not require weight-bearing duties.

Analysis

On the basis of the service treatment records alone, left knee arthritis and degenerative disc disease and other degenerative changes of the cervical and lumbar segments of the spine were not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

Under the provisions of 38 U.S.C.A. § 1154(b), for a Veteran who engaged in combat with the enemy during a period of war, the Secretary of VA shall accept as sufficient proof of any injury or disease alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. 

As Veteran was deployed in Iraq and was on convoys, operating a 50-caliber machine gun, which came under fire, the Board will apply the combat provisions of 38 U.S.C.A. § 1154(b).  



The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular injury or disease was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required to establish service connection.  Collette v. Brown, 82 F.3d 389 (1996).

The Board accepts the Veteran's testimony regarding the demands of his duties as competent and credible.  

As the occurrence of knee pain and neck pain and back pain in service is presumed, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  

Because of the lack of evidence of chronicity in service, service connection may be established by showing continuity of symptomatology after service. 

Also, as the disabilities were first diagnosed after service, service connection may also be established under 38 C.F.R. § 3.303(d).

The Veteran is competent to describe symptoms of knee pain, neck pain, and back pain since service. 

As it does not necessarily follow that there is a relationship between the continuity of symptomatology and the currently diagnosed left knee arthritis and degenerative disc disease of the cervical and lumbar segments of the spine, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); 



Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Arthritis and degenerative disc disease are not conditions under case law that has been found to be capable of lay observation, and the determination as to the diagnosis or presence of such a disability is therefore medical in nature. 

Under certain circumstances, the Veteran as a person is competent to identify a simple medical condition, to report a contemporaneous medical diagnosis, to describe symptoms that support a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

As the presence or diagnosis of arthritis or degenerative disc disease cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the disabilities are not simple medical conditions that the Veteran as a lay person is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis. 

Where, as here, there is a question of the presence or a diagnosis, not capable of lay observation by case law, and the disabilities are not simple medication conditions under Jandreau for the reason expressed, to the extent the Veteran's statements and testimony are offered as proof of the presence of arthritis or degenerative disc disease in service, the Veteran's statements and testimony are not competent evidence, and the statements and testimony are excluded, that is, not admissible as evidence, and the statements and testimony  cannot be considered as competent evidence favorable to claim. 




To the extent the Veteran has expressed the opinion that the disabilities are related to the wearing of body armor and to jostling with a Humvee over rough roads, the Veteran's opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized knowledge, education, or training. 

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of arthritis or degenerative disc disease based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current disabilities and the events in service.

Therefore, the Veteran's opinion is not competent evidence and the opinion is not to be considered as favorable evidence on the question of the relationship between the current disabilities and an injury or event in service. 

And although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted any evidence that establishes a diagnosis of disabilities before 2006 or any evidence that a medical professional has related the disabilities to an event or injury in service.

With regard to the question of whether the claimed disabilities are the result of an event or injury in service, including the wearing of body armor, the only evidence which specifically addresses the question is the report of VA examination in July 2010.  





After a review of the Veteran's history, including the conditions he experienced during combat and his assertions of continuity of symptomatology, the VA examiner stated there was no current left knee disability related to any injury in service.  

The VA examiner also stated that the current degenerative disc disease of the cervical and lumbar segments of the spine were not elated to the Veteran's military service.  The VA examiner explained that based on medical knowledge degenerative disc disease is not the result of weight-bearing occupations, because it is just as prevalent in individuals who do not have weight-bearing occupations.  There is no medical evidence to the contrary and the Veteran has not submitted any competent medical opinion linking the current disabilities to his military service.  

Also left knee arthritis was first documented in 2010, beyond the one-year presumptive period after service, ending in April 2005, for manifestation of arthritis as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  To the extent, X-rays also first showed degenerative changes in the cervical spine in 2010 and lumbar segments of spine in July 2006 other than disc disease, this too was beyond the one-year presumptive period after service, ending in April 2005, for manifestation of degenerative changes often associated with an arthritic process as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309. 

For the reasons articulated, the preponderance of the evidence is against the claims of service connection based either on continuity of symptomatology under 38 C.F.R. § 3.303(b) or a disability first diagnosed after service under 38 C.F.R. § 3.303(d) and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

(The Order follows on the next page.). 








ORDER

Service connection for a left knee disability, arthritis, is denied.

Service connection for a neck disability, degenerative disc disease of the cervical spine or other degenerative changes, is denied.

Service connection for a low back disability, degenerative disc disease of the lumbar spine or other degenerative changes, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


